UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-7726



MICHAEL EDWARD FULCHER,

                                             Petitioner - Appellant,

          versus


D. A. BRAXTON, Warden, Department of Correc-
tions Buckingham Correctional Center; MARK L.
EARLY,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CA-00-468)


Submitted:   April 10, 2001                 Decided:   April 24, 2001


Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mary Burnett Hatch, Roanoke, Virginia, for Appellant.     Virginia
Bidwell Theisen, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Rich-
mond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Edward Fulcher seeks to appeal the district court’s

order dismissing as untimely his petition filed under 28 U.S.C.A.

§ 2254 (West 1994 & Supp. 2000).       We have reviewed the record and

the district court’s opinion and find no reversible error.        Ac-

cordingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.         See Fulcher v.

Braxton, No. CA-00-468 (W.D. Va. Nov. 2, 2000).      We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                             DISMISSED




                                   2